        Case 1:21-mj-00140-RMM Document 1-1 Filed 01/21/21 Page 1 of 8




 AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

       Your affiant is a Special Agent with the Federal Bureau of Investigation (FBI) and have
been so employed since 2011. I am assisting in the investigation and prosecution of events which
occurred at the United States Capitol on January 6, 2021.

        The U.S. Capitol, which is located at First Street, SE, in Washington, D.C., is secured 24
hours a day by U.S. Capitol Police. Restrictions around the U.S. Capitol include permanent and
temporary security barriers and posts manned by U.S. Capitol Police. Only authorized people with
appropriate identification are allowed access inside the U.S. Capitol. On January 6, 2021, the
exterior plaza of the U.S. Capitol was closed to members of the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

        At approximately 2:00 p.m., certain individuals in the crowd forced their way through, up,
and over the barricades, and officers of the U.S. Capitol Police, and the crowd advanced to the
exterior façade of the building. The crowd was not lawfully authorized to enter or remain in the
building and, prior to entering the building, no members of the crowd submitted to security
screenings or weapons checks by U.S. Capitol Police Officers or other authorized security
officials.

       At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly after
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

        Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, all proceedings
of the United States Congress, including the joint session, were effectively suspended until shortly
after 8:00 p.m. the same day. In light of the dangerous circumstances caused by the unlawful entry
to the U.S. Capitol, including the danger posed by individuals who had entered the U.S. Capitol
         Case 1:21-mj-00140-RMM Document 1-1 Filed 01/21/21 Page 2 of 8




without any security screening or weapons check, Congressional proceedings could not resume
until after every unauthorized occupant had left the U.S. Capitol, and the building had been
confirmed secured. The proceedings resumed at approximately 8:00 pm after the building had
been secured. Vice President Pence remained in the United States Capitol from the time he was
evacuated from the Senate Chamber until the session resumed.

        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

       During the insurrection, and to assist the U.S. Capitol Police in restoring order, uniformed
members of the Washington, D.C. Metropolitan Police Department arrived at the Capitol,
including Officer 1.

      A concerned citizen (“C-1”) submitted a video to the FBI (Video 1), which captured a
white male in a brown camouflage jacket, later identified as SCOTT KEVIN FAIRLAMB
(FAIRLAMB), shove and punch Officer 1 on the West Front of the Capitol. At :16s in Video 1,
FAIRLAMB shoves Officer 1.
        Case 1:21-mj-00140-RMM Document 1-1 Filed 01/21/21 Page 3 of 8




At :20s in Video 1, FAIRLAMB punches Officer 1 in the head.




        Your affiant reviewed a clip from Officer 1’s Body Worn Camera (BWC) footage. At :08s
the BWC depicts FAIRLAMB wearing a brown camouflage jacket, black knit hat, blue jeans and
bright red shoes (circled in red below):




       FAIRLAMB (circled in red below) is recorded from the front on Officer 1’s BWC at :17s.
        Case 1:21-mj-00140-RMM Document 1-1 Filed 01/21/21 Page 4 of 8




       Your affiant interviewed MPD Officer 1 on January 18, 2021. Officer 1 described the
person who assaulted him as a white male with a beard and a brown camouflage jacket.

       A second concerned citizen (“C-2”) submitted a video to the FBI (“Video 2”), which was
a Facebook post from FAIRLAMB’s account. In the video, FAIRLAMB is carrying a collapsible
baton and says: “What Patriots do? We fuckin’ disarm them and then we storm fuckin’ the
Capitol.” C-2 identified the man in Video 2 as SCOTT FAIRLAMB from New Jersey. C-2 stated
FAIRLAMB recently deleted the videos he took entering and inside the Capitol and that Video 2
below was the only one that remained on FAIRLAMB’s Facebook account:
        Case 1:21-mj-00140-RMM Document 1-1 Filed 01/21/21 Page 5 of 8




        A third concerned citizen (“C-3”) submitted a video to the FBI (“Video 3”), which depicted
FAIRLAMB (circled in red below) standing on the scaffolding erected on Capitol grounds. The
scaffolding was located at the western front face of the Capitol building. The following is a still
image from Video 3:




        Another concerned citizen (“C-4”) identified the man (circled in red above) on the
scaffolding as SCOTT FAIRLAMB. C-4 stated he/she grew up with FAIRLAMB, and that
FAIRLAMB lives in Butler, NJ, and has Instagram account “fairlambfit” and Facebook account
“Scott Fairlamb.” C-4 stated FAIRLAMB made a video of himself saying they are going to disarm
them and then storm the capital (a reference to Video 2).

        A clip from later in Video 3 depicted FAIRLAMB picking up a baton from the ground just
after the skirmish line on the Capitol West Terrace was breached and putting it under his arm. The
following are still images from Video 3:




       Another clip from later in Video 3 depicted FAIRLAMB (circled in red below) exiting the
Capitol building and coughing after chemical agents were deployed inside. The following is a still
image from Video 3:
        Case 1:21-mj-00140-RMM Document 1-1 Filed 01/21/21 Page 6 of 8




        Utilizing various investigative methods, including law enforcement database searches, FBI
personnel confirmed that FAIRLAMB has a registered driver’s license with the New Jersey
Department of Motor Vehicles (“DMV”). The residential address listed on the driver’s license is
Stockholm, New Jersey. Your affiant reviewed images of FAIRLAMB in Videos 1-3 and MPD
Officer 1’s BWC, and compared those photographs with FAIRLAMB’s DMV photo. Your affiant
believes that FAIRLAMB’s facial features in his DMV photo match those of the individual in
Videos 1-3 and MPD Officer 1’s BWC, and that they are the same person.

        In addition, your affiant compared the tattoo on FAIRLAMB’s left hand from a video
posted to his Facebook account with Videos 1 and 2 (all circled in red below) and believes they
are the same person.
         Case 1:21-mj-00140-RMM Document 1-1 Filed 01/21/21 Page 7 of 8




        Based on the foregoing, your affiant submits that there is probable cause to believe that
SCOTT KEVIN FAIRLAMB violated 18 U.S.C. § 231(a)(3), which makes it unlawful to commit
or attempt to commit any act to obstruct, impede, or interfere with any fireman or law enforcement
officer lawfully engaged in the lawful performance of his official duties incident to and during the
commission of a civil disorder which in any way or degree obstructs, delays, … the conduct or
performance of any federally protected function. For purposes of Section 231 of Title 18, a
federally protected function means any function, operation, or action carried out, under the laws
of the United States, by any department, agency, or instrumentality of the United States or by an
officer or employee thereof. This includes the Joint Session of Congress where the Senate and
House count Electoral College votes. A civil disorder means a public disturbance involving acts
of violence by assemblages of three or more persons, which causes an immediate danger of or
results in damage or injury to the property or person of another individual.

         Your affiant submits that there is also probable cause to believe that SCOTT KEVIN
FAIRLAMB violated 18 U.S.C. 111(a)(1), which makes it a crime for anyone to forcibly assault,
resist, oppose, impede, intimidate, or interfere with any United States law enforcement officer
while that officer is engaged in the performance of their official duties, or any person assisting
such an officer or employee in the performance of such duties or on account of that assistance.

        Your affiant submits that there is also probable cause to believe that SCOTT KEVIN
FAIRLAMB violated 18 U.S.C. §§ 1752(a), which makes it a crime to (1) knowingly enter or
remain in any restricted building or grounds without lawful authority to do; (2) knowingly, and
with intent to impede or disrupt the orderly conduct of Government business or official functions,
engage in disorderly or disruptive conduct in, or within such proximity to, any restricted building
or grounds when, or so that, such conduct, in fact, impedes or disrupts the orderly conduct of
Government business or official functions; (3) knowingly, and with the intent to impede or disrupt
the orderly conduct of Government business or official functions, obstruct or impede ingress or
egress to or from any restricted building or grounds; or (4) knowingly engage in any act of physical
violence against any person or property in any restricted building or grounds; or attempts or
conspires to do so. For purposes of Section 1752 of Title 18, a restricted building includes a posted,
cordoned off, or otherwise restricted area of a building or grounds where the President or other
person protected by the Secret Service is or will be temporarily visiting; or any building or grounds
so restricted in conjunction with an event designated as a special event of national significance.

        Your affiant submits that there is also probable cause to believe that SCOTT KEVIN
FAIRLAMB violated 18 U.S.C. § 1752(b)(1)(A) which makes a violation of 18 U.S.C. § 1752(a)
a crime punishable by up to 10 years imprisonment where the person, during and in relation to the
offense, uses or carries a deadly or dangerous weapon or firearm. For purposes of Section 1752 of
Title 18, a restricted building includes a posted, cordoned off, or otherwise restricted area of a
building or grounds where the President or other person protected by the Secret Service is or will
be temporarily visiting; or any building or grounds so restricted in conjunction with an event
designated as a special event of national significance.

        Your affiant submits that there is also probable cause to believe that SCOTT KEVIN
FAIRLAMB violated 40 U.S.C. §§ 5104(e), which make it a crime to willfully and knowingly (D)
utter loud, threatening, or abusive language, or engage in disorderly or disruptive conduct, at any
         Case 1:21-mj-00140-RMM Document 1-1 Filed 01/21/21 Page 8 of 8




place in the Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or disturb
the orderly conduct of a session of Congress or either House of Congress, or the orderly conduct
in that building of a hearing before, or any deliberations of, a committee of Congress or either
House of Congress; (E) obstruct, or impede passage through or within, the Grounds or any of the
Capitol Buildings; (F) engage in an act of physical violence in the Grounds or any of the Capitol
Buildings; or (G) parade, demonstrate, or picket in any of the Capitol Buildings.


                                                      _________________________________
                                                      Special Agent Benjamin R. Spinale
                                                      Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 21st day of January 2021.


                                                      ___________________________________
                                                      ROBIN M. MERIWEATHER
                                                      UNITED STATES MAGISTRATE JUDGE
